Per Curiam.
This cause was heretofore before this court; 46 N. D. 307, 178 N. W. 727. The same question of law is involved in this case as has just been considered in Stutsman County v. Dakota Trust Co. ante, 228, 181 N. W. 586. The decision in that case governs in this case. It is accordingly ordered that the judgment be modified by the allowance of interest at 7 per cent per annum upon the principal demand until July 1, 1915, and thereafter at 6 per cent per annum, and, as so modified, that it be affirmed. Neither party will recover costs upon this appeal.
Robinson, Oh. J., and Bronson, Christianson, and Birdzeix, JJ., concur.